DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 09, 2019, April 21, 2020, June 02, 2020 and July 14, 2020 has been considered by the Examiner and made of record in the application file.

Claim Objections
Claims 14 objected to because of the following informalities:  
Claim 14 recites the limitation "the controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
			
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5-7 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (US 2009/0231958, hereinafter Wei).
Regarding claim 1, Wei teaches  a method comprising: 
communicating first and second signals between a first node (node 1 – FIG. 2) and a second node (node 2 – FIG. 2), the first signal comprising a sonic signal, the second signal comprising an electromagnetic signal (FIG. 2, [0007], [0036], [0080]); 
using the electromagnetic signal to one of start or stop a timer and using sonic signal to another of stop or start the timer ([0008], [0009], [0037], [0038], [0081], [0082]); and 
identifying a one-way time-of-flight associated with the sonic signal traveling between the first and second nodes using the timer ([0038], [0039], [0082], [0083]); 
wherein the one-way time-of-flight associated with the sonic signal is indicative of a distance between the nodes ([0038], [0039], [0082], [0083]).
Regarding claim 4, Wei teaches claim 1 and further teaches wherein: the first and second signals are transmitted from the first node to the second node; and the timer is used at the second node to identify a time period between reception of the first signal at the second node and reception of the second signal at the second node (par [0036]-[0039]).
Regarding claim 5, Wei teaches claim 1 and further teaches repeatedly identifying a processing time delay associated with one or more of the nodes based on multiple time measurements, the multiple time measurements associated with different transmissions of signals between at least three nodes ([0086], [0005]).
Regarding claim 6, Wei teaches claim 1 and further teaches identifying a position of the first node or the second node based on the distance between the nodes ([0005]).
Regarding claim 7, Wei teaches claim 1 and further teaches identifying multiple distances between multiple pairs of nodes ([0086], [0005]); synchronizing clocks of at least some of the nodes; and coherently operating the at least some of the nodes (the node 2 clocks when receiving the radio synchronization signals, and records a start time - [0081]).
Regarding claim 13, Wei teaches  an apparatus (FIG. 1) comprising: 
a first node (node 1 – FIG. 2) comprising at least one transmitter configured to transmit a first signal and a second signal to a second node (node 2, FIG. 2); 
wherein the first signal comprises an electromagnetic signal (radio synchronization signals - FIG. 2, [0007], [0036], [0080]); 
wherein the second signal comprises a sonic signal (ultrasonic ranging signals – FIG. 2, [0007], [0036], [0080]); 
wherein the second node is configured to start a timer based on reception of the first signal and stop the timer based on reception of the second signal ([0008], [0009], [0037], [0038], [0081], [0082]); 
wherein a measured time is associated with a one-way time-of-flight of the sonic signal traveling between the first and second nodes; and wherein the one-way time-of-flight is indicative of a distance between the nodes ([0038], [0039], [0082], [0083]).
Regarding claim 14, Wei teaches claim 13 and further teaches wherein the controller is further configured to repeatedly identify a processing time delay associated with one or more of the nodes based on multiple time measurements, the multiple time measurements associated with different transmissions of signals between at least three nodes ([0086], [0005]).
Regarding claim 15, Wei teaches claim 13 and further teaches further comprising a solver configured to identify a position of the first node or the second node based on the distance between the nodes (par [0005]).
Regarding claim 16, Wei teaches claim 13 and further teaches further comprising a solver configured to: obtain multiple distances between multiple pairs of nodes ([0086], [0005]); synchronize clocks of at least some of the nodes; and coherently operate at least some of the nodes (the node 2 clocks when receiving the radio synchronization signals, and records a start time - [0081]).
Regarding claim 17, Wei teaches  an apparatus (FIG. 1) comprising: a second node (node 2, FIG. 2) comprising: at least one receiver configured to receive a first signal and a second signal from a first node (node 1 – FIG. 2), the first signal comprising an electromagnetic signal (radio synchronization signals - FIG. 2, [0007], [0036], [0080]), the second signal comprising a sonic signal (ultrasonic ranging signals – FIG. 2, [0007], [0036], [0080]); and 
a controller configured to start a timer based on reception of the first signal and stop the timer based on reception of the second signal ([0008], [0009], [0037], [0038], [0081], [0082]); 
wherein a measured time is associated with a one-way time-of-flight of the sonic signal traveling between the first and second nodes; wherein the one-way time-of-flight is indicative of a distance between the nodes ([0038], [0039], [0082], [0083]).
Regarding claim 18, Wei teaches claim 17 and further teaches wherein the controller is further configured to repeatedly identify a processing time delay associated with one or more of the nodes based on multiple time measurements, the multiple time measurements associated with different transmissions of signals between at least three nodes ([0086], [0005]).
Regarding claim 19, Wei teaches claim 17 and further teaches further comprising a solver configured to identify a position of the first node or the second node based on the distance between the nodes ([0086], [0005]).
Regarding claim 20, Wei teaches claim 17 and further teaches further comprising a solver configured to: obtain multiple distances between multiple pairs of nodes ([0086], [0005]); synchronize clocks of at least some of the nodes; and coherently operate at least some of the nodes (the node 2 clocks when receiving the radio synchronization signals, and records a start time - [0081]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Han et al. (US 2018/0239008, hereinafter Han.)
Regarding claim 2, Wei teaches claim 1 and further teaches  wherein: the first signal is transmitted from the first node to the second node ([0007], [0036], [0080]); {the second signal is transmitted from the second node to the first node in response to reception of the first signal at the second node; and the timer is used at the first node to identify a time period between transmission of the first signal from the first node and reception of the second signal at the first node}.
Wei fails to teach the second signal is transmitted from the second node to the first node in response to reception of the first signal at the second node; and the timer is used at the first node to identify a time period between transmission of the first signal from the first node and reception of the second signal at the first node.
However, Han teaches the second signal is transmitted from the second node to the first node in response to reception of the first signal at the second node; and the timer is used at the first node to identify a time period between transmission of the first signal from the first node and reception of the second signal at the first node (FIG. 8, [0119], FIG. 20, [0209]. Electronic device 10 calculates distance D using on equation (5), where Rs - Tb – Δt represents “time period between transmission of the first signal from the first node and reception of the second signal at the first node”).
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to incorporate feature taught by Han in Wei to allow a distance between devices to be measured even when one of the devices does not have a sound sensor.
Regarding claim 3, Wei teaches claim 1 but fails to teach wherein: the second signal is transmitted from the first node to the second node; the first signal is transmitted from the second node to the first node in response to reception of the second signal at the second node; and the timer is used at the first node to identify a time period between transmission of the second signal from the first node and reception of the first signal at the first node.
However, Han teaches wherein: the second signal is transmitted from the first node to the second node; the first signal is transmitted from the second node to the first node in response to reception of the second signal at the second node; and the timer is used at the first node to identify a time period between transmission of the second signal from the first node and reception of the first signal at the first node (FIG. 7, [0118], FIG. 17, [0190]. Time  Δt = Rb - Ts represents “time period between transmission of the second signal from the first node and reception of the first signal at the first node”).
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to incorporate feature taught by Han in Wei to allow a distance between devices to be measured even when one of the devices does not have a sound sensor.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Wei in view of Riccardy et al. (US 2019/0170785).
Regarding claim 8, Wei teaches claim 1 but fails to teach synchronizing clocks of the first and second nodes using the electromagnetic signal.
However, Riccardi teaches synchronizing clocks of the first and second nodes using the electromagnetic signal (The received modulated synchronization signal may also be used to synchronize clocks between transmitter 102 and receiver 104 to compensate for clock inaccuracy and/or drift – par [0037]).
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to incorporate feature taught by Riccardi in Wei to compensate for clock inaccuracy and/or drift.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Choi (US 2006/0155508)
Regarding claim 9, Wei teaches  an apparatus comprising: 
a first node (node 1 – FIG. 2) comprising:
a transmitter configured to transmit a first signal to a second node, the first signal comprising one of an electromagnetic signal and a sonic signal (a ultrasonic communication unit 13, ratio communication unit 14 – FIG. 1, [0004]. FIG. 2 shows node 1 and node 2 communicate using radio synchronization signals in both direction); 
a receiver configured to receive a second signal from the second node, the second signal comprising the other of the electromagnetic signal and the sonic signal (ultrasonic communication unit 13, ratio communication unit 14 – FIG. 1, [0004]. FIG. 2 shows node 1 and node 2 communicate using ultrasonic ranging signals in both direction); and 
{a controller configured to start a timer based on transmission of the first signal and stop the timer based on reception of the second signal}; 
wherein a measured time is associated with a one-way time-of-flight of the sonic signal traveling between the first and second nodes; and wherein the one-way time-of-flight is indicative of a distance between the nodes ([0038], [0039], [0082], [0083]).
Wei fails to teach a controller configured to start a timer based on transmission of the first signal and stop the timer based on reception of the second signal.
However, Choi teaches a controller configured to start a timer based on transmission of the first signal and stop the timer based on reception of the second signal ([0008]).
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to incorporate feature taught by Choi in Wei to allow a distance between devices to be measured even when one of the devices does not have a sound sensor.
Regarding claim 10, Wei in view of Choi teaches claim 1 and further teaches wherein the controller is further configured to repeatedly identify a processing time delay associated with one or more of the nodes based on multiple time measurements, the multiple time measurements associated with different transmissions of signals between at least three nodes ([0086], [0005]).
Regarding claim 11, Wei teaches claim 9 and further teaches a solver configured to identify a position of the first node or the second node based on the distance between the nodes ([0005]).
Regarding claim 12, Wei teaches claim 9 and further teaches a solver configured to: obtain multiple distances between multiple pairs of nodes ([0086], [0005]); synchronize clocks of at least some of the nodes; and coherently operate at least some of the nodes (the node 2 clocks when receiving the radio synchronization signals, and records a start time - [0081]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642